         Case 1:19-cv-04821-LAP Document 119 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M & R CAPITAL MANAGEMENT, INC.,

                    Plaintiff,
                                               No. 19-CV-4821 (LAP)
          -against-
                                                       ORDER
THE CURCHIN GROUP, LLC, ROBERT
C. FOURATT, CPA, RICHARD T.
DIVER,

                    Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for January 5, 2021 at 10:00 a.m.

will occur as a teleconference using the dial-in (888) 363-4734,

access code: 4645450.

SO ORDERED.

Dated:     January 4, 2021
           New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
